DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2022 has been entered.

Claim Objections
Claims 8-11, 14-17, and 20 are objected to because of the following informalities:

Regarding claim 8:  For the purpose of grammar, it is suggested to add a comma after “of the output circuitry” and “and” before the last wherein clause.  Claims 9 and 10 depend on claim 8.  Hence, it is suggested to amend the claim as follows:

8.  A method, comprising: 
     providing memory circuitry with an array of memory cells; 
     coupling output circuitry to the memory circuitry, wherein the output circuitry has a first set of 4-to-1 multiplexers for receiving column data from the array of memory cells and for providing first multiplexed output data including first output data, second output data, third output data and fourth output data; and 
     coupling output interface circuitry directly to the output circuitry, wherein the output interface circuitry has a second set of 4-to-1 multiplexers for receiving the first multiplexed output data directly from the first set of multiplexers of the output circuitry, and for selectively providing second multiplexed output data based on a configurable mode of multiplexed operation, and wherein: 
          a first 4-to-1 multiplexer in the second set receives only the first output data from the first set, 
          a second 4-to-1 multiplexer in the second set receives only the first output data and the second output data from the first set, 
          a third 4-to-1 multiplexer in the second set receives only the first output data, the second output data, the third output data and the fourth output data from the first set, and 
          a fourth 4-to-1 multiplexer in the second set receives only the fourth output data from the first set.

Regarding claim 9:  In this invention, it is not accurate to state that the second multiplexed data selectively provides second output data since the second multiplexed data are not select signals that select other signals but rather are data signals that get selected.  The middle two claim elements seem to not further limit claim 8; hence, they seem to be redundant information.  Accordingly, it is suggested to amend the claim as follows:

9. The method of claim 8, wherein: 
     the first set of 4-to-1 multiplexers has four 4-to-1 multiplexers, and
     
     
     the second multiplexed output data comprises the  second output data that is different from the first output data.

Regarding claim 11:  Claims 12-17 depend on claim 11. For correct grammar, it is suggested to amend the claim as follows:

11. A device, comprising: 
     memory circuitry having an array of memory cells; 
     input circuitry coupled to the memory circuitry; and 
     input interface circuitry coupled to the input circuitry, 
     wherein the input interface circuitry has a first set of 1-to-4 multiplexers that receives input data from an external data source and selectively provides first multiplexed input data to the input circuitry based on a configurable mode of multiplexed operation, the first multiplexed input data including first input data, second input data, third input data and fourth input data, 
     wherein the input circuitry has a second set of 1-to-4 multiplexers that receives the first multiplexed input data directly from the first set of multiplexers of the input interface circuitry and provides second multiplexed input data to the memory circuitry,   
     and wherein: 
          a first 1-to-4 multiplexer in the first set provides only the first input data to the second set, 
          a second 1-to-4 multiplexer in the first set provides only the first input data and the second input data to the second set, 
          a third 1-to-4 multiplexer in the first set provides only the first input data, the second input data, the third input data and the fourth input data to the second set, and 
          a fourth 1-to-4 multiplexer in the first set provides only the fourth input data to the second set.


Regarding claims 14-16 and 20:  It is suggested to make it clear that the configurable data are the final data output from the two stages of multiplexers to the memory circuitry so that it not be confused with the first multiplexed input data being input to the input circuitry.  This makes it consistent no matter which of the two embodiments is being claimed that configured or configurable data are the data being output from the inventive two stage of multiplexers regardless as to whether the two stages of multiplexers are at the input or the output of a memory.  Accordingly, it is suggested to amend claims 14-16 as follows:

14. The device of claim 11, wherein the configurable mode of multiplexed operation refers to a first configurable mode of multiplexed operation that provides first configurable input data to the memory circuitry.  

15. The device of claim 14, wherein the configurable mode of multiplexed operation refers to a second configurable mode of multiplexed operation that provides second configurable input data to the memory circuitry, the second configurable input data being different from the first configurable input data.  

16. The device of claim 15, wherein the configurable mode of multiplexed operation refers to a third configurable mode of multiplexed operation that provides third configurable input data to the memory circuitry, the third configurable input data being  different from the first configurable input data and the second configurable input data.

20.  The method of claim 18, wherein the configurable mode of multiplexed operation refers to at least one of: 
     a first configurable mode that provides first configurable input data to the memory circuitry, 
     a second configurable mode that provides second configurable input data to the memory circuitry, the second configurable input data being  different from the first configurable input data, and 
     a third configurable mode that provides third configurable input data to the memory circuitry, the third configurable input data being  different from the first configurable data and the second configurable input data.


 Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 13:  This claim claims subject matter that is in direct conflict with subject matter claimed in claim 11, the claim on which claim 13 depends.  
     Claim 11 states “a first set of 1-to-4 multiplexers”, and then states “a first 1-to-4 multiplexer in the first set”, “a second 1-to-4 multiplexer in the first set”, “a third 1-to-4 multiplexer in the first set”, and “a fourth 1-to-4 multiplexer in the first set”.  Hence, antecedent basis has been provided for first through fourth 1-to-4 multiplexers, each of which is in the first set of 1-to-4 multiplexers.
     Now looking at claim 13, which depends on claim 11, we see the claim states “the second set of 1-to-4 multiplexers, including the first 1-to-4 multiplexer, the second 1-to-4 multiplexer, the third 1-to-4 multiplexer, and the fourth 1-to-4 multiplexer”.  The only way it would be possible for claim 13 to make sense would be that the second set would have to be within the first set but this can not be true since claim 11 clearly states that the first set is in the input interface circuitry, and the second set is in the input circuitry, separate distinct circuits since they have distinct names “input interface circuitry”, and “input circuitry” and the input interface circuitry is coupled to the input circuitry. Therefore, this conflict makes claim 13 be indefinite. 

Regarding claim 18:  There is lack of antecedent basis for “the second set of 1-to-4 multiplexers” since the claim merely states “a second set of multiplexers”. This can be fixed by changing “a second set of multiplexers” to “a second set of 1-to4 multiplexers”.  Claims 19-20 depend on claim 18.

Regarding claim 19:  This claim depends on claim 18.  Since claim 18 already states “a first 1-to-4 multiplexer in the first set”, “a second 1-to-4 multiplexer in the first set”, “a third 1-to-4 multiplexer in the first set”, and “a fourth 1-to-4 multiplexer in the first set” then the claim element “the first set of 1-to-4 multiplexers has four 1-to-4 multiplexers” is redundant information, and Examiner suggests removing the claim element.  
     For first data to selectively provide second data, the first data would have to be input to a selection circuit as select signals (control signals) that then cause the selection circuit to select the second data based on the first data but that is not how this invention works.  In the context of this invention, the first multiplexed input data IS the data that is input data (not control or select signals) directly input into the second set of multiplexers.  When introducing a new set of data, called the “configurable input data”, Examiner strongly suggests that this data be the final data output of the two stages of multiplexers so as not to confuse this data with the existing data already claimed, specifically the first multiplexed input data.
     Like that in claim 13, claim 19 has the same conflict with claim 18, the claim on which it depends. 
    Claim 18 states “a first set of 1-to-4 multiplexers”, and then states “a first 1-to-4 multiplexer in the first set”, “a second 1-to-4 multiplexer in the first set”, “a third 1-to-4 multiplexer in the first set”, and “a fourth 1-to-4 multiplexer in the first set”.  Hence, antecedent basis has been provided for first through fourth 1-to-4 multiplexers, each of which is in the first set of 1-to-4 multiplexers.
     Now looking at claim 19, which depends on claim 18, we see the claim states “the second set of 1-to-4 multiplexers has four 1-to-4 multiplexers, including the first 1-to-4 multiplexer, the second 1-to-4 multiplexer, the third 1-to-4 multiplexer, and the fourth 1-to-4 multiplexer”.  The only way it would be possible for claim 19 to make sense would be that the second set would have to be within the first set but this can not be true since claim 18 clearly states that the first set is in the input interface circuitry, and the second set is in the input circuitry, separate distinct circuits since they have distinct names “input interface circuitry”, and “input circuitry” and the input interface circuitry is coupled to the input circuitry. Therefore, this conflict makes claim 19 be indefinite. 
     Also, there is lack of antecedent basis for “the second set of 1-to4 multiplexers” since claim 18 merely states “a second set of multiplexers”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 12 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
  
Regarding claim 7:  Claim 1 already states “memory circuitry having an array of memory cells” and “output circuitry coupled to the memory circuitry, wherein the output circuitry has a first set of 4-to01 multiplexers that receives column data from the array of memory cells”.  Hence, the output circuitry receives column data from the array of memory cells as written in passive voice or the array of memory cells sends or provides the column data to the output circuitry as written in active voice.
     Claim 7 in its entirety states “The device of claim 1, wherein the array of memory cells is configured to provide the column data to the output circuitry”.
     Since, claim 7 already conveys the array of memory cells provides column data to the output circuitry then it is already inherent in claim 7 that the array of memory cells is configured to provide the column data to the output circuitry.  Hence, claim 7 does not further limit the device of claim 1.

Regarding claim 12:  Claim 12 depends on claim 11, and must further limit the subject matter of claim 11.  
     Claim 11 already states “a first set of 1-to-4 multiplexers”, and then states “a first 1-to-4 multiplexer in the first set”, “a second 1-to-4 multiplexer in the first set”, “a third 1-to-4 multiplexer in the first set”, and “a fourth 1-to-4 multiplexer in the first set”.  Hence, antecedent basis has been provided for first through fourth 1-to-4 multiplexers, each of which is in the first set of 1-to-4 multiplexers.
     Claim 12 in its entirety states “The device of claim 11, wherein the first set of 1-to-4 multiplexers has four 1-to-4 multiplexers”, and therefore does not further limit the device of claim 11 when considering that quoted above as already being stated in claim 11.

     Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-6 allowed.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

     Examiner proposed an Examiner’s Amendment to address all of the claims objected to and rejected above; however, Applicant only partially agreed to the proposed Examiner’s Amendment

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827